DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on November 4, 2021 and December 7, 2021 have been entered.

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) rejected using the Cheng reference (U.S. 2014/0015986) have been considered but are moot because the new ground of rejection does not rely on the Cheng reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) rejected using the Georgis reference (U.S. 2014/0139689) have been considered but are moot because the new ground of rejection does not rely on the Cheng reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 11-13, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furubayashi (Japanese Publ. No. JP 4112259 B2).
Regarding claim 1, Furubayashi discloses a networked camera system in which a camera sends captured images to a remote server for detailed processing.  More specifically and as it relates to the claim language, Furubayashi discloses a method for processing an image, applied to a server (image processing server, 3; see Figure 1 and paragraph 0010 of the provided translation) and comprises: receiving original image data sent by a mobile terminal (digital camera, 2; see Figure 1 and paragraph 0010 of the provided translation; also see paragraph 0027 of the provided translation where the image data is sent from the mobile terminal, 2, to the server, 3); processing the original image data to generate processed image data (see paragraph 0028 of the provided translation); and sending the processed image data to the mobile terminal (see paragraph 0033 where the processed image data is returned back to the digital camera, 2); wherein the original image data received by the server are in a unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation); and all processed image data generated by the server have a same format (Furubayashi discloses that all image data processed by the server are converted to JPEG format; see paragraph 0033); and wherein all the original image data have a first specified format as the unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation), and are directly generated by an image sensor (CCD image sensor, 28; see 
As for claim 4, Furubayashi discloses that the processing of the original image data includes automatic exposure correction (i.e. brightness level correction, see paragraph 0029) and automatic white balance processing (see paragraph 0029).
With regard to claim 5, Furubayashi discloses processing the original image data to generate the processed image data with second specified format (JPEG; see paragraphs 0032-0033) as the same format.
Regarding claim 7, Furubayashi discloses a networked camera system in which a camera sends captured images to a remote server for detailed processing.  More specifically and as it relates to the claim language, Furubayashi discloses a method for processing an image, applied to a mobile terminal (digital camera, 2; see Figure 1 and paragraph 0010 of the provided translation) and comprises: acquiring original image data (see paragraphs 0019 and 0027 where RAW image data is captured by the digital camera, 2); sending the original image data to a server (image processing server, 3; see Figure 1 and paragraph 0010 of the provided translation)  to facilitate the server processing the original image data to generate processed image data (see 
As for claim 11, Furubayashi discloses processing the original image data to generate the processed image data with second specified format (JPEG; see paragraphs 0032-0033) as the same format.
With regard to claim 12, Furubayashi discloses a networked camera system in which a camera sends captured images to a remote server for detailed processing.  More specifically and as it relates to the claim language, Furubayashi discloses a device for processing an image, applied to a server (image processing server, 3; see Figure 1 and paragraph 0010 of the provided translation) and comprises: a processor (any of the imaging processing units, 56, 58, 60, or 62) and memory storing instructions for execution by the processor (paragraph 0048 discloses the ability to update a program of the image processing server, inherently some type of memory would be necessary to store the a program for execution of the program on the server), receiving original image data sent by a mobile terminal (digital camera, 2; see Figure 1 and paragraph 0010 of the provided translation; also see paragraph 0027 of the provided translation where the image data is sent from the mobile terminal, 2, to the server, 3); processing the original image data to generate processed image data (see paragraph 0028 of the provided translation); and sending the processed image data to the mobile terminal (see paragraph 0033 where the processed image data is returned back to the digital camera, 2); wherein the original image data received by the server are in a unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation); and all processed image data generated by the server have a same format (Furubayashi discloses that all image data processed by the server are converted to JPEG format; see paragraph 0033); and wherein all the original image data have a first specified format as the unified format (Furubayashi discloses that all image data transmitted to the server are in 8-bit CCD RAW format; see paragraph 0027 of the provided translation), and are directly generated by an image sensor (CCD image sensor, 28; see paragraph 0015 of the provided translation) of the mobile terminal in the mobile terminal (2) according to optical signals (see 
As for claim 13, Furubayashi discloses processing the original image data to generate the processed image data with second specified format (JPEG; see paragraphs 0032-0033) as the same format.
With regard to claim 16, Furubayashi discloses a mobile terminal (digital camera, 2; see Figure 1 and paragraph 0010 of the provided translation) implementing the method according to claim 7, comprising: a processing circuit (CPU, 17) and memory storing instructions for execution by the processing circuit to implement operations of the method (inherently the CPU, 17, has some type of ROM for storing instructions for carrying out the functions of the camera).
As for claim 17, Furubayashi discloses that the mobile terminal (digital camera, 2) include the image sensor (CCD image sensor, 28; see paragraph 0015), and the processing circuit (CPU, 17) is configured to acquire the original image data with the first specified format directly generated by the image sensor in the mobile terminal (see paragraph 0015-0019 where the CPU controls the operation of the digital camera) according to optical signals (see paragraph 0015), wherein the original image data are not processed. It can be said that the images in Furubayashi are “not processed” prior to transmission to the server, Furubayashi draws a 
With regarding claim 19, Furubayashi discloses the server (3) for performing the method of claim 1 (see the discussion of claim 1 above), wherein the processing by the server comprises automatic exposure correction (i.e. brightness level correction, see paragraph 0029) and automatic white balance processing (see paragraph 0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 10, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furubayashi (Japanese Publ. No. JP 4112259 B2) in view of the retrieved Verizon article (“What is 5G”; December 13, 2018 [http://www.verizon.com/about/our-company/5g/what-5g], retrieved via archive.org [https://web.archive.org/web/20181213140356/https://www.verizon.com/about/our-company/5g/what-5g]).
Regarding claims 3, 6, 9, 10, 14, 15, and 18, as mentioned above in the discussion of claims 1, 7, 12, and 16, respectively, Furubayashi discloses all of the parent claims.  Furubayashi, .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Furubayashi (Japanese Publ. No. JP 4112259 B2) in view of Yun et al. (U.S. Publ. No. 2016/0217548) and further in view of the retrieved Verizon article (“What is 5G”; December 13, 2018 [http://www.verizon.com/about/our-company/5g/what-5g], retrieved via archive.org [https://web.archive.org/web/20181213140356/https://www.verizon.com/about/our-company/5g/what-5g]); and the “How it Works: Client Server Model” (see the PTO-892).
Regarding claim 20, as mentioned above in the discussion of claims 19 and 1, Furubayashi discloses all of the limitations of the parent claim.  Furthermore, Furubayashi discloses that the mobile terminal (2) includes an image sensor (CCD image sensor, 28) configured to acquire the original image data (see paragraph 0019), and that the mobile terminal is configured to send the original image data to the server (3) via a high speed wireless mobile network (see paragraphs 0010 and 0027) to facilitate the server processing the original image to generate the processed image data (see paragraphs 0028-0033), and receive the processed image data having a second specified format, which is the JPEG format (see 
Furthermore, neither Furubayashi nor Yun specifically discloses sending the original image data via 5G network and returning the processed image data via a 5G network.  While Furubayashi does disclose a high speed mobile phone network (see paragraph 0010), they fail to specifically disclose that it is a 5G network.  However, the Verizon article (“What is 5G”) specifically discloses that 5G networks offer a number of advantages including being extremely fast and reliable.  See the section titled “What’s the technology behind 5G?”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the wireless mobile phone network of Furubayashi a 5G wireless network so that the image being sent and received in Furubayashi are done so in a fast, reliable way.
Additionally, none of the aforementioned references specifically discloses that the system includes multiple terminals.  While it is likely inherently that there a plurality of mobile terminals communicating with the server, Furubayashi fails to explicitly disclose this feature.  The Mindsight article (“How IT Works: Client Server Model”), discloses that this type of client server system is well known in the art. More specifically the Mindsight article discloses a plurality of client to server system and its advantages, including centralized management and 

Conclusion




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        January 21, 2022